DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2020 has been considered by the examiner.  

Drawings
The drawings are objected to because Fig. 2 identified a region “10” that appears to point out the “first end portion”. The instant specification, however, references element 10 as the “sensor element” as shown in Fig. 1 that would include the entire sensor element shown in Fig. 2, not just the portion covered by the bracket. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 7 and 8: please add a hyphen between “leading” and “end” to recite “said leading-end protective layer” for consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Imada et al. (JP 2019-39693 A, 102(a)(1) art, wherein references are made to English equivalent US 2020/0182182 A1, 102(a)(2) art).
Regarding claim 1, Imada discloses a sensor element for a gas sensor ([title]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element body 2 is formed of a plurality of layers 17/11/15/16 that are formed of zirconia or alumina that includes a gas detection part 4 for measuring a gas component [Paras. 0059-0062; Fig. 4]); and
a leading-end protective layer being a porous layer to surround a predetermined range from a leading end portion on a side of said sensing part of said sensor element base (porous protective layer 3 is disposed to surround a predetermined range of the leading end of the sensor element 2 including the tip end face part 21/32 as shown in Figs. 1, 3, 7 and 15-16 [Para. 0051-0052]); wherein
said leading-end protective layer protrudes at a first end portion thereof, said first end portion being an end portion of said leading-end protective layer and opposite to a portion surrounding said leading end portion of said element 
A/B ≥ 1.1 where A is maximum thickness of said leading-end protective layer and B is thickness of said leading-end protective layer in a base portion (the ratio of the thickness at end 35 “A” to the thickness at bend part 314 is ≥ 1.1 [Para. 0096; Fig. 15]); and
said base portion is a portion of said leading-end protective layer that does not protrude (bend part 314 does not protrude relative to the end 35 [Para. 0096; Fig. 15]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imada, as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0291150 A1).
Regarding claims 2, Imada discloses the limitations of claim 1 as discussed previously. 
Imada is silent on the protective layer being formed of plural layers and thus fails to teach the limitations of claim 2. 
Otsuka discloses a gas sensor element for a gas sensor [title] wherein the porous protection layer includes: 
an inner leading-end protective layer having a porosity of 30% to 90% (porous protection layer 20 is made up of an inner porous layer 21 that has a porosity from 50-75% [Paras. 0046, 0052, 0064; Figs. 3-5 and 7]); and
an outer leading-end protective layer having a porosity of 10 to 30% (porous protection layer 20 is further made up of an outer porous layer 23 that has a porosity of 30-50% [Paras. 0046, 0052, 0067; Figs. 3-5 and 7]).
Otsuka further teaches that by means of the outer porous layer having porosity lower than that of the inner porous layer, the outer porous layer having reduced porosity effectively traps poisoning Substances and water droplets, and thus poisoning Substances and water are unlikely to reach the detection portion. Furthermore, by means of the inner porous layer having porosity higher than that of the outer porous layer, the total volume of Voids (empty spaces) contained in the inner porous layer increases, thereby imparting thermal insulation property to the inner porous layer. Therefore, even when the outer porous layer is cooled by adhesion of water, the detection portion located on the inner side is unlikely to be suddenly cooled. Even in a state where the detection portion is heated by means of a heater, damage to the gas sensor element caused by adhesion of water can be effectively suppressed [Para. 0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single layer protective layer of Imada with a multi-layer porous protective layer because Otsuka teaches that the multilayer porous protective layer with porosities in the disclosed range offers the benefits of trapping poisoning substances in the outer layer, imparting thermal insulation properties, and prevent damage to the sensor element caused by adhesion of water [Para. 0011]. Furthermore, the simple substitution of one known for another (i.e., one porous protective layer for another porous protective layer) is likely to be obvious when 
Regarding claims 3-4, Imada discloses the limitations of claim 2 as discussed previously. 
Imada is silent on the protective layer being formed of plural layers and thus fails to teach the limitations of claims 3-4. 
Otsuka teaches, however, wherein the porous protective layer has a thickness of 300μm or more; said inner leading-end protective layer has a thickness of 50 μm to 1500 μm in said base portion; and said outer leading-end protective layer has a thickness of 20 μm to 300 μm in said base portion, of instant claim 3, and said base claim 4 (inner porous layer has a thickness of 20 to 800 μm and the outer porous layer has a thickness of 100 to 800 μm [Paras. 0065-0068] including, for example, wherein the inner porous layer has a thickness of 200 μm and the outer porous layer has a thickness of 200 μm for a combined thickness of 400 μm [Paras. 0111-0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner and outer porous layers with thicknesses in the disclosed range of Otsuka, including those amounts that overlap within the claimed range, for the reasons discussed above in Para. 16 [Otsuka Para. 0011]. Furthermore, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Danley et al. (US 6,565,723 B1) disclose a gas sensor element that comprise plural protective layers with a protrusion section at an end opposite the leading end section. Ishikawa et al. (US 2015/0060274 A1) disclose a gas sensor element comprising plural protective layers that flare outward with the contour of the sensor element. Onkawa et al. (US 2012/0211362 A1) disclose a gas sensor element with plural layers with differing porosities. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795